STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

DION ADAMS, INDIVIDUALLY, NO. 2022 CW 0425
AND OBO HIS DECEASED MOTHER, Page 1 of 2
FRANCIS MARINELLI

VERSUS

CALAIS HOUSE, INC. & OUR AUGUST 4, 2022
LADY OF THE LAKE HOSPITAL,

INC.

In Re: Dion Adams, individually and obo his deceased mother,

Francis Marinelli, applying for supervisory writs,
19th Judicial District Court, Parish of East Baton
Rouge, No. 712839.

 

BEFORE : THERIOT, HOLDRIDGE, CHUTZ, PENZATO, AND LANIER, JJ.

WRIT GRANTED. The trial court’s March 17, 2022 judgment
granting the partial exception of no cause of action filed by
defendants, Calais House, Inc, and Our Lady of the Lake
Hospital, Inc., is reversed. The claims alleged in plaintiff’s
Petition for Wrongful Death and Survival Damages are based on
the same transaction or occurrence. Therefore, the trial court
erred by granting a partial exception of no cause of action as
to the claims set forth in Paragraphs 13(e), (g), (h), and (i)
of plaintiff’s petition. See Everything on Wheels Subaru, Inc.
v. Subaru South, Inc., 616 So.2d 1234 (La. 1993); State, by and
through Caldwell v. Astra Zeneca AB, 2016-1073 (La. App. lst
Cir. 4/11/18), 249 So.3d 38, 42 (en banc), writs denied, 2018-
0766, 2018-0758 (La. 9/21/18), 252 So.3d 899, 904. Accordingly,
we deny defendants’ partial exception of no cause of action.

MRT
WRC
AHP
WIL

Holdridge, J., dissents and would deny the writ. I disagree
that a partial exception of no cause of action cannot be
granted. It is true that, prior to 1997, the cases did not
allow a judgment granting only a partial exception of no cause
of action. See Everything on Wheels Subaru, Inc. v. Subaru
South, Ine., 616 So.2d 1234, 1239 (La. 1993). However, in 1997,
the legislature authorized a partial judgment that “sustains an
exception in part, as to one or more but less than all of the
Claims, demands, issues, or theories against a party.” La. Code
Civ. P. art. 1915(B)(1). “This amendment ... authorizes a
judgment granting a partial exception of no cause of action;
importantly, this amendment provides certainty as to the
immediate appealability of such a judgment.” Frank L. Maraist,
Louisiana Civil Law Treatise; Civil Procedure, Vol. I, § 6.7,
pp. 172-173 (2d ed. 2008). Legislation is a solemn expression
of legislative will. La. Civ. Code art. 2. In Bergeron v.
Richardson, 2020-01409 (La. 6/30/221) 320 So.3d 1109, 1111-12,
the Louisiana Supreme Court held that when a statute’s language
addresses an issue, a court should not resort to jurisprudence.
In his concurrence, Chief Justice Weimer expressed his agreement
STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

NO. 2022 CW 0425
Page 2 of 2

with the trial court’s reliance on a statute instead of a prior
supreme court opinion, and its observation that the case
demonstrated the “beauty of living in a Civilian jurisdiction.”

Chief Justice Weimer noted that “[w]hile the decisions of this
court are persuasive authority and generally should be followed
in the lower courts to ensure consistency and stability, .. ina
Civilian jurisdiction, legislation is the superior source of
law.” Id. at 1116 (Weimer, C.J., concurring). Accordingly, I
respectfully dissent.

COURT OF APPEAL, FIRST CIRCUIT

ASml)

DEPUTY CLERK OF COURT
FOR THE COURT